DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,127,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and/or obvious than those of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsovinos, EP-2043320, in view of Ibanescu, U.S. Pub. No. 2015/01230669.
As per claims 1, 8 and 14, Kotsovinos teaches a system, comprising: a memory; and a processor (server hardware comprises CPU, disks, memory; fig. 2) programmed to: 
perform a network boot (PXE boot; para. 0057), via the memory from a platform-specific operating system kernel, of a platform-specific operating system kernel (virtual machine appliances, which are pre-configured, tested and validated, may have server-specific customization and configuration; para. 0006, 0043 and 0068) that when booted (i) dynamically builds from the platform-specific operating system kernel a bootable file system and (ii) boots application code (bootstrapping includes starting bootable root file system and starting virtual machine monitor or provisioning daemon application; fig. 3; para. 0053-0056); and 
load an application from the bootable file system (load pre-installed application; para. 0064).
Kotsovinos teaches downloading a remote image for network booting, but does not expressly teach the remote image being compressed. Ibanescu teaches compressing files for transfer between remote systems. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to apply compression to Kotsovinos’ operating system kernel, so as to decrease transmission bandwidth.
As per claims 3, 10 and 16, Kotsovinos teaches the platform-specific operating system kernel further comprises support for running a virtual machine and the application comprises a virtual machine (VM) (start VM; para. 0064). 
Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsovinos/Ibanescu as applied to claims 1, 3, 8, 10, 14 and 16 above, and further in view of Bromley et al., U.S. Pub. No. 2007/0168905.
As per claims 4, 11 and 17, Kotsovinos does not expressly teach the compressed platform-specific operating system kernel is provided within a single image file of a size less than or equal to sixteen Megabytes (16 MB). Bromley teaches an image size less than 16 MB (3 Mbytes; para. 0061). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have Kotsovinos image size less than commonly known image sizes.
Allowable Subject Matter
Claims 2, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT WANG/Primary Examiner, Art Unit 2186